Per Cueiam.
By the contract made in its behalf by its president, "Wallace B. Davis, with the plaintiff, John C. Arbogast, the Central Bank and Trust Company of Asheville, N. C., acquired property of the value of $150,000. The said company acquired said property, and retained the same with full knowledge of the agreement of its president that the notes and bonds held by it, aggregating in amount the sum of $127,573.59, with collateral securing the same, should be delivered by it to the plaintiffs.
The Central Bank and Trust Company, having ratified the contract, prior to its insolvency, was estopped from contending that its president was without authority to make the contract with the plaintiff on its behalf. The said company was bound by all the terms of the contract. See Union Indemnity Company v. Perry, 198 N. C., 286, 151 S. E., 629. The defendants are likewise bound by all of said terms, and are estopped from contending to the contrary. The judgment is
Affirmed.